UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05740) Exact name of registrant as specified in charter:	Putnam Managed Municipal Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2015 Date of reporting period:	November 1, 2014 – October 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Managed Municipal Income Trust Annual report 10 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Terms and definitions 13 Other information for shareholders 14 Important notice regarding Putnam’s privacy policy 15 Summary of dividend reinvestment plans 16 Trustee approval of management contract 18 Financial statements 23 Federal tax information 55 Shareholder meeting results 56 About the Trustees 57 Officers 59 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees Dear Fellow Shareholder: The stock market has bounced back strongly since the correction in August, and the U.S. economy has shown resilience. In fact, the U.S. Federal Reserve, citing recent improvements in employment and wage growth, has placed the possibility of interest-rate hikes firmly on the table. One of the important takeaways from the recent rally, in our view, is that many investors have a reserve of confidence. Still, these are volatile and unpredictable times. While the Fed downplayed the impact of Chinas slowdown on U.S. economic growth, there are a number of risks and opportunities in todays market, including tepid growth in many overseas markets. In this changing environment, Putnams portfolio managers are persistently working to achieve gains and manage downside risk, relying on a proprietary global research framework to guide their investment decisions. The interview in the following pages provides an overview of your funds performance for the reporting period ended October31, 2015, as well as an outlook for the coming months. With a new year at hand, it may be time to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and tolerance for risk. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, thank you for investing with Putnam. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 11–12 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. Fund results reflect the use of leverage, while index results are unlever-aged and Lipper results reflect varying use of, and methods for, leverage. 4 Managed Municipal Income Trust Interview with your fund’s portfolio manager Paul, what was the market environment like for municipal bonds during the 12 - month reporting period ended October31, 2015? The market environment proved challenging for many asset classes, but municipal bonds performed well on an absolute and a relative basis — generally outperforming widely followed benchmarks for U.S. and international fixed-income markets. Expectations for the Federal Reserve’s first interest-rate hike since June2006 weighed on the markets throughout the reporting period. However, the Fed’s intention to begin normalizing U.S. interest rates was complicated by a convergence of global factors — notably, overlapping economic slowdowns in Europe and China and low commodity prices. Historically low commodity prices were especially noteworthy, as falling oil prices have eased inflationary pressures on the U.S. economy — keeping inflation well below the Fed’s 2% target for price stability. With a nod to those concerns, the central bank left its benchmark rate unchanged during the period. Favorable supply/demand dynamics [technicals] provided a solid tailwind for municipal bond prices. The supply of municipal bond issuance has been relatively heavy — 30% higher on a year-to-date basis through October2015 compared with the same period in 2014. The bulk of new issuance had been earmarked for refinancing activity as municipal issuers took advantage of the low-interest-rate environment to replace their This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 10/31/15. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 13. Managed Municipal Income Trust 5 older, higher-coupon bonds with lower-cost debt. Demand held up relatively well despite the heightened volatility. Thus, the generally positive technicals combined with the flight to quality that we saw during periods of market uncertainty helped to push interest rates lower and municipal bond prices higher during the period. Municipal bond flows did turn modestly negative in the third quarter of 2015. We believe this development was more a result of broader market factors rather than fundamentals within the municipal bond market. Credit spreads [the difference in yield between higher- and lower-quality municipal bonds] narrowed a bit during the period, contributing to slightly better returns for lower-quality investments than for higher-quality investments. How did Putnam Managed Municipal Income Trust perform in this environment? The fund was well positioned for this environment, outperforming its benchmark, the Barclays Municipal Bond Index, and the average return of its Lipper peer group for the 12months ended October31, 2015. The State of Illinois, Chicago, and Puerto Rico have been confronting fiscal challenges recently. What does this mean for the municipal bond market? The overall fiscal health and creditworthiness of the municipal bond market remains Credit qualities are shown as a percentage of the fund’s net assets (common and preferred shares) as of 10/31/15. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of its prominence among rating agencies and breadth of coverage of rated securities. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. 6 Managed Municipal Income Trust sound, in our opinion. High-profile outliers, such as Illinois, Chicago, and Puerto Rico have garnered much media attention, but we still expect overall defaults to remain low. According to Municipal Market Data [Thompson Reuters], the default rate stood at 0.10% through October2015, a fraction of the $3.7 trillion municipal bond market. Illinois and Chicago are confronting signifi-cant pension-funding obligations. As a result of Illinois’s weakening financial position during 2015 and concerns about a prolonged budget stalemate, Moody’s Investors Service downgraded the state’s credit rating from A3 to Baa1 on October22. We believe Illinois is facing a growing structural imbalance, but as the fifth most-populous state, it is comparatively wealthy and economically diverse. The credit agencies will be looking for state legislators to implement a realistic plan to fund long-term pension obligations and address a buildup of unpaid bills to achieve a sustainable, structurally balanced budget. This past May, Chicago’s bond rating was Top ten state allocations are shown as a percentage of the fund’s net assets (common and preferred shares) as of 10/31/15. Investments in Puerto Rico represented 0.9% of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the differing treatment of interest accruals, the floating rate portion of tender option bonds, derivative securities, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Managed Municipal Income Trust 7 downgraded to below investment grade by Moody’s, which cited a 2015 Illinois court ruling rejecting state pension reforms — ultimately driving up borrowing costs for the city. However, we believe investors should bear in mind that the various rating agencies have differing views about Chicago’s credit quality. [Chicago still holds investment-grade ratings of A- from Kroll Bond Rating Agency and BBB+ from Standard & Poor’s and Fitch Ratings.] Also, we would suggest that comparisons with Detroit, which filed the largest municipal bankruptcy in U.S. history in 2013, were overstated. In our opinion, the scale of Chicago’s challenges is different, as are the economic and demographic profiles of the two cities. On a positive note, the city of Chicago passed its 2016 budget in late October, which included $170 million in savings and reforms, along with $588 million in increased property taxes. Puerto Rico’s bonds are widely held for their triple [federal, state, and local] tax-exempt status. After years of crippling government deficits, these bonds have traded at distressed levels for the past two years. This past June, the governor of Puerto Rico announced that the U.S. territory’s outstanding debt was unpayable and called for the Commonwealth to be allowed to restructure. Puerto Rico subsequently defaulted on an August1 debt payment, the first time in its history. In early September, the governor released a restructuring plan for This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets (common and preferred shares). Current period summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Managed Municipal Income Trust the Commonwealth. Though light on details, the need to close a shortfall of more than an estimated $13 billion over the next five years has been well documented. We currently expect negotiations between the various Puerto Rico issuers and individual creditors to continue. What were your strategies to mitigate risk in this climate? We kept the fund’s duration positioning, or interest-rate sensitivity, below the median of its Lipper peer group. We accomplished this posture in part by holding a slightly higher cash position to help shelter the portfolio from price pressures while also providing some liquidity to act swiftly should timely investment opportunities present themselves. The portfolio retained its overweight exposure to municipal bonds rated Baa relative to the benchmark throughout the period, which was beneficial. We continued to emphasize essential service revenue bonds, which are typically issued by state and local government entities to finance specific revenue-generating projects, and underweighted local general obligation [G.O.] bonds relative to the benchmark. G.O. bonds rely on the taxing power of the issuer and the health of the local economy to make payments from property taxes or sales and income taxes. We also maintained our underweight exposure to issuers in Puerto Rico relative to the fund’s Lipper peer group, given the Commonwealth’s weak credit fundamentals. However, the fund’s investments in bonds issued by the Commonwealth of Puerto Rico Sales Tax Financing Corp. [COFINA] detracted from results following the governor’s comments this past June that the U.S. island territory was struggling to meet its $72 billion debt burden and that he would seek a moratorium with creditors. At the sector level, we favored essential service utilities, continuing-care retirement communities, airlines, and higher education bonds relative to the fund’s Lipper peers. Overall, this positioning contributed positively to performance. Our shorter-duration positioning slightly benefited performance relative to our Lipper peers, as interest rates moved a bit higher during the 12-month reporting period. An underweight position in high-yield bonds versus the fund’s Lipper peers also was a headwind for performance, as demand for these bonds helped push prices higher. What should municipal bond investors keep in mind in the coming months? At their September meeting, Fed policy-makers delayed raising the key short-term interest rate, citing weaker macroeconomic conditions abroad and the heightened market volatility brought on by the People’s Bank of China’s unexpected devaluation of the Chinese yuan in August. While Fed officials left short-term interest rates near zero at this meeting, Fed Chair Janet Yellen signaled her confidence in the U.S. economy in a late September speech that outlined a case for raising rates by the end of the year. The Fed kept rates unchanged at their October meeting as well. But officials suggested that they had become less concerned about financial market volatility and international economic growth, adding that they would assess whether it was time to raise rates at their next meeting in December. With the 2016 campaign season in full swing and the presidential candidates better defining their policy agendas, some candidates have discussed individual and corporate tax reform and the elimination of some loopholes and tax deductions. We would caution municipal bond investors from overreacting to discussions about changes to the tax code until after the 2016 election when we will better know if reform is to become a bona fide priority. As we have seen in previous instances, headlines about isolated municipal Managed Municipal Income Trust 9 credits can lead to investor overreaction and temporary price dislocation. Such price action often results in investment opportunities for Putnam’s Tax Exempt team. Thank you, Paul, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Statements in the Q&A concerning the fund’s performance or portfolio composition relative to those of the fund’s Lipper peer group may reference information produced by Lipper Inc. or through a third party. Portfolio Manager Paul M. Drury has a B.A. from Suffolk University. Paul has been in the investment industry since he joined Putnam in 1989. In addition to Paul, your fund’s portfolio managers are Susan A. McCormack, CFA, and Thalia Meehan, CFA. IN THE NEWS A robust employment picture bolstered the prospects for the U.S. Federal Reserve to raise interest rates. In a November release, the Labor Department estimated that, in October, 271,000 nonfarm jobs were added to the U.S. economy and that the unemployment rate hit a 7 1 / 2 -year low of 5.0%. This is a rate that many central bank officials regard as full employment in the sense that, with most job seekers employed, employers might bid up wages to fill new positions. Average hourly earnings have been rising, showing a 0.4% gain in October and a 2.5% gain over the past year. The Fed has held benchmark overnight rates in a 0%–0.25% range since December2008 as the economy has recovered from the financial crisis. Many polls of economists predict that Fed policymakers will nudge up the federal funds rate by a quarter-point, placing it in the 0.25%–0.50% range by year’s end. Some investors are concerned that tighter monetary policy will dampen economic growth, but the Fed has communicated to markets that the pace of rate increases is likely to be gradual. 10 Managed Municipal Income Trust Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return and comparative index results for periods ended 10/31/15 Lipper High Yield Municipal Debt Barclays Municipal Funds (closed-end) NAV Market price Bond Index category average* Annual average (life of fund) (2/24/89) 6.65% 6.09% 6.15% 5.91% 10 years 78.24 93.40 58.91 82.57 Annual average 5.95 6.82 4.74 6.18 5 years 42.38 30.26 23.34 45.57 Annual average 7.32 5.43 4.28 7.78 3 years 17.12 5.20 9.00 17.03 Annual average 5.41 1.70 2.91 5.37 1 year 6.00 8.11 2.87 5.30 Performance assumes reinvestment of distributions and does not account for taxes. Index and Lipper results should be compared with fund performance at net asset value. Fund results reflect the use of leverage, while index results are unleveraged and Lipper results reflect varying use of, and methods for, leverage. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 10/31/15, there were 11, 11, 11, 11, and 6 funds, respectively, in this Lipper category. Performance includes the deduction of management fees and administrative expenses. Managed Municipal Income Trust 11 Fund price and distribution information For the 12-month period ended 10/31/15 Distributions — common shares Number 12 Income 1 $0.4356 Capital gains 2 — Total Series A Series C Distributions — preferred shares (245 shares) (1,980 shares) Income 1 $162.78 $78.94 Capital gains 2 — — Total Share value — common shares NAV Market price 10/31/14 $7.94 $7.17 10/31/15 7.97 7.30 Current dividend rate (end of period) NAV Market price Current dividend rate 3 5.47% 5.97% Taxable equivalent 4 9.66 10.55 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. Income from federally exempt funds may be subject to state and local taxes. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. 4 Assumes maximum 43.40% federal tax rate for 2015. Results for investors subject to lower tax rates would not be as advantageous. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/15 NAV Market price Annual average (life of fund) (2/24/89) 6.63% 6.01% 10 years 75.78 80.56 Annual average 5.80 6.09 5 years 41.84 26.54 Annual average 7.24 4.82 3 years 16.99 2.05 Annual average 5.37 0.68 1 year 6.27 7.24 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. 12 Managed Municipal Income Trust Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Managed Municipal Income Trust 13 Other information for shareholders Important notice regarding share repurchase program In September 2015, the Trustees of your fund approved the renewal of a share repurchase program that has been in effect since 2005. This renewal allows your fund to repurchase, in the 12 months beginning October 8, 2015, up to 10% of the fund’s common shares outstanding as of October 7, 2015. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2015, Putnam employees had approximately $502,000,000 and the Trustees had approximately $138,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14 Managed Municipal Income Trust Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Managed Municipal Income Trust 15 Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plans Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent 16 Managed Municipal Income Trust distribution following notice of withdrawal. There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s common shares are held. Each participant will be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. Managed Municipal Income Trust 17 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2015. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and 18Managed Municipal Income Trust • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as the fund’s assets under management increase. The Trustees noted, however, that because your fund is a closed-end management investment company, it has relatively stable levels of assets under management and is not expected to be affected significantly by breakpoints in its management fee schedule. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses, which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information Managed Municipal Income Trust19 included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended 20 Managed Municipal Income Trust December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its common share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper High Yield Municipal Debt Funds (closed-end)) for the one-year, three-year and five-year periods ended December 31, 2014 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 3rd Five-year period 3rd Over the one-year, three-year and five-year periods ended December 31, 2014, there were 11, 11 and 11 funds, respectively, in your fund’s Lipper peer group. The Trustees did not find any evidence that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Managed Municipal Income Trust 21 Putnam Management may also receive ben-efits from payments that the funds make to Putnam Management’s affiliates for investor services. In conjunction with the annual review of your fund’s management and sub-­management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”), which is an affiliate of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV in providing such services. 22 Managed Municipal Income Trust Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Managed Municipal Income Trust 23 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Managed Municipal Income Trust: We have audited the accompanying statement of assets and liabilities of Putnam Managed Municipal Income Trust (the fund), including the fund’s portfolio, as of October 31, 2015, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2015, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Managed Municipal Income Trust as of October 31, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts December 10, 2015 24 Managed Municipal Income Trust The fund’s portfolio 10/31/15 Key to holding’s abbreviations ABAG Association Of Bay Area Governments G.O. Bonds General Obligation Bonds AGM Assured Guaranty Municipal Corporation GNMA Coll. Government National Mortgage AMBAC AMBAC Indemnity Corporation Association Collateralized COP Certificates of Participation NATL National Public Finance Guarantee Corp. FGIC Financial Guaranty Insurance Company SGI Syncora Guarantee, Inc. FHLMC Coll. Federal Home Loan Mortgage U.S. Govt. Coll. U.S. Government Collateralized Corporation Collateralized VRDN Variable Rate Demand Notes, which are FNMA Coll. Federal National Mortgage floating-rate securities with long-term maturities Association Collateralized that carry coupons that reset and are payable upon FRB Floating Rate Bonds: the rate shown demand either daily, weekly or monthly. The rate is the current interest rate at the close of the shown is the current interest rate at the close of the reporting period reporting period. MUNICIPAL BONDS AND NOTES (127.3%)* Rating** Principal amount Value Alabama (1.3%) Cullman Cnty., Hlth. Care Auth. Rev. Bonds (Cullman Regl. Med. Ctr.), Ser. A, 6 3/4s, 2/1/29 Ba1 $1,100,000 $1,186,515 Jefferson Cnty., Swr. Rev. Bonds Ser. D, 6 1/2s, 10/1/53 BBB– 500,000 572,180 zero%, 10/1/46 BBB– 3,950,000 2,715,033 Selma, Indl. Dev. Board Rev. Bonds (Gulf Opportunity Zone Intl. Paper Co.), Ser. A, 6 1/4s, 11/1/33 BBB 1,000,000 1,136,730 American Samoa (0.1%) Econ. Dev. Auth. Rev. Bonds, Ser. A, 6 5/8s, 9/1/35 Ba3 500,000 500,470 Arizona (4.8%) Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.) Ser. A, 7 5/8s, 12/1/29 (escrow) F D/P 1,800,000 5,380 7 1/4s, 12/1/19 (escrow) F D/P 1,000,000 2,989 Coconino Cnty., Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co. — Navajo), Ser. A, 5 1/8s, 10/1/32 A3 2,000,000 2,203,700 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7 1/4s, 2/1/40 Baa1 2,200,000 2,499,046 Navajo Cnty., Poll. Control Corp. Mandatory Put Bonds (6/1/16) (AZ Pub. Svc. Co. Cholla Pwr. Plant), Ser. E, 5 3/4s, 6/1/34 A2 1,950,000 2,002,163 Phoenix, Indl. Dev. Auth. Ed. Rev. Bonds (Great Hearts Academies), 6s, 7/1/32 BB/F 200,000 211,552 (Choice Academies, Inc.), 5 5/8s, 9/1/42 BB+ 315,000 323,310 (Choice Academies, Inc.), 5 3/8s, 9/1/32 BB+ 675,000 697,707 (Great Hearts Academies), 5s, 7/1/44 BB+ 1,700,000 1,720,145 (BASIS School, Inc.), 5s, 7/1/35 BB 900,000 909,567 (Choice Academies, Inc.), 4 7/8s, 9/1/22 BB+ 905,000 963,517 Managed Municipal Income Trust 25 MUNICIPAL BONDS AND NOTES (127.3%)* cont. Rating** Principal amount Value Arizona cont. Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Horizon Cmnty. Learning Ctr.), 5.05s, 6/1/25 BBB $1,140,000 $1,140,787 Salt Verde, Fin. Corp. Gas Rev. Bonds 5 1/2s, 12/1/29 A– 2,000,000 2,409,280 5s, 12/1/37 A– 2,000,000 2,241,040 5s, 12/1/32 A– 570,000 650,689 Tempe, Indl. Dev. Auth. Rev. Bonds (Friendship Village), Ser. A, 6 1/4s, 12/1/42 BB–/P 1,000,000 1,071,230 Yavapai Cnty., Indl. Dev. Ed. Auth. Rev. Bonds (Agribusiness & Equine Ctr.), 5s, 3/1/32 BB+ 1,000,000 1,009,140 Yavapai Cnty., Indl. Dev. Ed. Auth. 144A Rev. Bonds, Ser. A, 5s, 9/1/34 BB+ 500,000 498,755 Arkansas (0.2%) Arkadelphia, Pub. Ed. Fac. Board Rev. Bonds (Ouachita Baptist U.), 6s, 3/1/33 BB+/P 840,000 868,392 California (14.0%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (Episcopal Sr. Cmntys.), 6s, 7/1/31 BBB+/F 660,000 750,895 (O’Connor Woods), 5s, 1/1/33 AA– 600,000 672,546 CA Muni. Fin. Auth. COP (Cmnty. Hosp. Central CA) 5 1/4s, 2/1/37 A– 650,000 675,513 U.S. Govt. Coll., 5 1/4s, 2/1/37 (Prerefunded 2/1/17) AAA/P 455,000 482,245 CA Muni. Fin. Auth. Rev. Bonds (U. of La Verne), Ser. A, 6 1/8s, 6/1/30 Baa1 1,000,000 1,138,600 (Emerson College), 6s, 1/1/42 Baa1 1,000,000 1,171,180 (Cmnty. Med. Ctrs.), Ser. A, 5s, 2/1/40 A– 750,000 813,458 CA School Fin. Auth. Rev. Bonds (2023 Union, LLC), Ser. A, 6s, 7/1/33 BBB– 465,000 513,853 CA State G.O. Bonds 6 1/2s, 4/1/33 Aa3 5,000,000 5,943,300 5s, 4/1/42 Aa3 2,000,000 2,241,480 CA State Muni. Fin. Auth. Charter School Rev. Bonds (Partnerships Uplift Cmnty.), Ser. A, 5s, 8/1/32 BB+ 665,000 696,308 CA State Poll. Control Fin. Auth. Rev. Bonds (Wtr. Furnishing), 5s, 11/21/45 Baa3 2,000,000 2,113,400 (Pacific Gas & Electric Corp.), Class D, FGIC, 4 3/4s, 12/1/23 A3 2,500,000 2,622,775 CA State Poll. Control Fin. Auth. Solid Waste Disp. FRB (Waste Management, Inc.), Ser. C, 5 1/8s, 11/1/23 A–2 2,150,000 2,178,488 CA State Pub. Wks. Board Rev. Bonds (Dept. of Forestry & Fire), Ser. E, 5s, 11/1/32 A1 1,250,000 1,347,575 (Capital Projects), Ser. A, 5s, 4/1/29 A1 2,000,000 2,329,080 CA Statewide Cmnty. Dev. Auth. COP (The Internext Group), 5 3/8s, 4/1/30 BBB+ 540,000 541,463 26Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (127.3%)* cont. Rating** Principal amount Value California cont. CA Statewide Cmnty. Dev. Auth. Rev. Bonds (Terraces at San Joaquin Gardens), Ser. A, 6s, 10/1/47 BB/P $1,345,000 $1,425,902 (American Baptist Homes West), 5 3/4s, 10/1/25 BBB+/F 3,000,000 3,397,890 (U. CA Irvine E. Campus Apts. Phase 1), 5 3/8s, 5/15/38 Baa2 1,000,000 1,123,450 (899 Charleston, LLC), Ser. A, 5 1/4s, 11/1/44 BB/P 450,000 450,959 (U. CA Irvine E. Campus Apts. Phase 1), 5 1/8s, 5/15/31 Baa2 2,250,000 2,515,073 Corona-Norco, School Dist. Pub. Fin. Auth. Special Tax Bonds (Sr. Lien), Ser. A, 5s, 9/1/28 A– 380,000 421,447 Foothill/Eastern Corridor Agcy. Rev. Bonds, Ser. A, 6s, 1/15/53 BBB– 1,500,000 1,736,190 Golden State Tobacco Securitization Corp. Rev. Bonds Ser. A-2, 5.3s, 6/1/37 B3 1,000,000 890,730 Ser. A-1, 5 1/8s, 6/1/47 B3 3,235,000 2,739,851 Univ. of CA Rev. Bonds, Ser. AF, 5s, 5/15/36 T AA 7,000,000 7,926,856 La Verne, COP (Brethren Hillcrest Homes), 5s, 5/15/36 BBB–/F 325,000 340,668 Los Angeles, Dept. of Arpt. Rev. Bonds (Los Angeles Intl. Arpt.), 5s, 5/15/30 AA 1,000,000 1,133,190 Los Angeles, Regl. Arpt. Impt. Corp. Lease Rev. Bonds (Laxfuel Corp.), 4 1/2s, 1/1/27 A 400,000 425,388 M-S-R Energy Auth. Rev. Bonds, Ser. A, 6 1/2s, 11/1/39 A– 750,000 1,018,980 Oakland, Alameda Cnty. Unified School Dist. G.O. Bonds (Election of 2012), 6 5/8s, 8/1/38 BBB/P 800,000 958,864 (Election 2006), Ser. A, 5 1/2s, 8/1/32 BBB/P 500,000 575,430 Poway, Unified School Dist. Pub. Fin. Auth. Special Tax Bonds, 5s, 9/15/32 BBB 495,000 535,377 Rancho Cordova, Cmnty. Fac. Dist. Special Tax Bonds (Sunridge Anatolia), Ser. 03-1, 5s, 9/1/37 BB+/P 350,000 380,062 San Francisco City & Cnty. Arpt. Comm. Intl. Arpt. Rev. Bonds, Ser. A, 5s, 5/1/30 A1 600,000 671,058 San Francisco City & Cnty., Redev. Agcy. Cmnty. Successor Special Tax Bonds (No. 6 Mission Bay Pub. Impts.), Ser. C, zero%, 8/1/43 BBB–/P 2,000,000 420,500 (Mission Bay), Ser. C, zero%, 8/1/38 BBB–/P 2,000,000 569,080 San Francisco, City & Cnty. Redev. Fin. Auth. Tax Alloc. Bonds (Mission Bay South), Ser. D, 6 5/8s, 8/1/39 BBB+ 250,000 282,023 San Joaquin Hills, Trans. Corridor Agcy. Toll Road Rev. Bonds, Ser. A, 5s, 1/15/34 BBB– 920,000 993,839 Santaluz, Cmnty. Fac. Dist. No. 2 Special Tax Bonds (Impt. Area No. 1), Ser. A, 5 1/4s, 9/1/26 (Prerefunded 9/1/21) BBB+ 1,620,000 1,824,476 Managed Municipal Income Trust 27 MUNICIPAL BONDS AND NOTES (127.3%)* cont. Rating** Principal amount Value California cont. Sunnyvale, Special Tax Bonds (Cmnty. Fac. Dist. No. 1), 7 3/4s, 8/1/32 B+/P $835,000 $837,213 Yucaipa Special Tax Bonds (Cmnty. Fac. Dist. No. 98-1 Chapman Heights), 5 3/8s, 9/1/30 BBB+ 375,000 413,614 Colorado (3.6%) Central Platte Valley, Metro. Dist. G.O. Bonds, 5s, 12/1/43 BB+ 400,000 411,220 CO Pub. Hwy. Auth. Rev. Bonds (E-470), Ser. C, 5 3/8s, 9/1/26 Baa1 500,000 559,870 CO State Educ. & Cultural Fac. Auth. Rev. Bonds (Skyview Academy), 5 1/8s, 7/1/34 BB+ 755,000 800,708 CO State Hlth. Fac. Auth. Rev. Bonds (Christian Living Cmnty.), 6 3/8s, 1/1/41 BB–/P 810,000 856,478 (Total Longterm Care National), Ser. A, 6 1/4s, 11/15/40 BBB+/F 300,000 328,905 (Christian Living Cmntys.), Ser. A, 5 3/4s, 1/1/26 BB–/P 1,925,000 1,957,398 (Evangelical Lutheran Good Samaritan Society), 5 5/8s, 6/1/43 Baa1 250,000 276,488 (Valley View Assn.), 5 1/4s, 5/15/42 A– 3,495,000 3,654,000 (Evangelical Lutheran Good Samaritan Society), Ser. A, 5s, 6/1/45 Baa1 1,500,000 1,591,335 (Covenant Retirement Cmnty.), Ser. A, 5s, 12/1/33 BBB+/F 900,000 949,284 (Evangelical Lutheran Good Samaritan Society), 5s, 12/1/33 Baa1 1,100,000 1,183,413 Eaton, Area Park & Recreation Dist. G.O. Bonds, 5 1/4s, 12/1/34 BB/P 220,000 227,605 Plaza, Tax Alloc. Bonds (Metro. Dist. No. 1), 5s, 12/1/40 BB/P 1,650,000 1,661,666 Regl. Trans. Dist. Rev. Bonds (Denver Trans. Partners), 6s, 1/15/41 Baa3 750,000 841,223 Delaware (0.8%) DE State Econ. Dev. Auth. Rev. Bonds (Delmarva Pwr.), 5.4s, 2/1/31 Baa1 500,000 554,745 (Indian River Pwr.), 5 3/8s, 10/1/45 Baa3 2,600,000 2,684,058 District of Columbia (2.5%) DC Rev. Bonds (Howard U.), Ser. A, 6 1/2s, 10/1/41 BBB 2,500,000 2,645,325 (Howard U.), Ser. A, 6 1/4s, 10/1/32 BBB 1,000,000 1,067,810 (Kipp Charter School), 6s, 7/1/33 BBB+ 1,000,000 1,144,940 DC Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. A, zero%, 6/15/46 B–/F 7,500,000 940,050 DC, Rev. Bonds (Methodist Home of The DC (The)), Ser. A, 5 1/4s, 1/1/39 BB–/P 250,000 246,358 Metro. Washington, Arpt. Auth. Dulles Toll Rd. Rev. Bonds (Dulles Metrorail), 5s, 10/1/53 Baa1 1,500,000 1,578,810 (2nd Sr. Lien), Ser. B, zero%, 10/1/40 Baa1 10,000,000 3,023,800 28 Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (127.3%)* cont. Rating** Principal amount Value Florida (5.0%) Double Branch Cmnty. Dev. Dist. Special Assmt. Bonds (Sr. Lien), Ser. A-1, 4 1/8s, 5/1/31 A– $500,000 $503,045 Fishhawk, CCD IV Special Assmt. Bonds, 7 1/4s, 5/1/43 B/P 400,000 432,128 FL Hsg. Fin. Corp. Rev. Bonds, Ser. G, GNMA Coll., FNMA Coll., FHLMC Coll., 5 3/4s, 1/1/37 Aa1 20,000 20,122 Florida State Higher Edl. Fac. Rev. Bonds (U. of Tampa), Ser. A, 5s, 4/1/32 BBB+ 600,000 649,812 Greater Orlando Aviation Auth. Rev. Bonds (JetBlue Airways Corp.), 5s, 11/15/36 B/P 1,000,000 1,023,920 Jacksonville, Econ. Dev. Comm. Hlth. Care Fac. Rev. Bonds (FL Proton Therapy Inst.), Ser. A, 6s, 9/1/17 BB–/P 260,000 273,572 Jacksonville, Econ. Dev. Comm. Indl. Dev. Rev. Bonds (Gerdau Ameristeel US, Inc.), 5.3s, 5/1/37 Baa3 2,450,000 2,455,072 Lakeland, Hosp. Syst. Rev. Bonds (Lakeland Regl. Hlth.), 5s, 11/15/40 A2 500,000 541,520 Lakeland, Retirement Cmnty. 144A Rev. Bonds (1st Mtge. — Carpenters), 6 3/8s, 1/1/43 BBB–/F 840,000 884,192 Lakewood Ranch, Stewardship Dist. Special Assmt. Bonds, 4 7/8s, 5/1/35 BB–/P 500,000 507,785 Lee Cnty., Indl. Dev. Auth. Hlth. Care Fac. Rev. Bonds (Shell Pt./Alliance Oblig. Group), 5 1/8s, 11/15/36 BBB– 1,075,000 1,105,853 (Shell Pt./Alliance Cmnty.), 5s, 11/15/22 BBB– 1,500,000 1,563,090 Martin Cnty., Rev. Bonds (Indiantown Cogeneration), 4.2s, 12/15/25 Ba1 500,000 507,315 Miami Beach, Hlth. Fac. Auth. Hosp. Rev. Bonds (Mount Sinai Med. Ctr.), 5s, 11/15/29 Baa1 1,000,000 1,109,850 Miami-Dade Cnty., Indl. Dev. Auth. Rev. Bonds (Pinecrest Academy, Inc.), 5s, 9/15/34 BBB– 1,240,000 1,285,756 Midtown Miami Cmnty. Dev. Dist. Special Assmt. Bonds (Garage), Ser. A, 5s, 5/1/29 BB–/P 570,000 602,051 Palm Beach Cnty., Hlth. Fac. Auth. Rev. Bonds (Acts Retirement-Life Cmnty.), 5 1/2s, 11/15/33 BBB+ 2,000,000 2,178,200 Palm Coast Pk. Cmnty. Dev. Dist. Special Assmt. Bonds, 5.7s, 5/1/37 B–/P 470,000 392,596 South Lake Hosp. Dist. Rev. Bonds (South Lake Hosp.), Ser. A, 6s, 4/1/29 Baa1 1,000,000 1,122,000 Southeast Overtown Park West Cmnty. Redev. Agcy. 144A Tax Alloc. Bonds, Ser. A-1, 5s, 3/1/30 BBB+ 480,000 520,003 Tolomato, Cmnty. Dev. Dist. Special Assmt. Bonds, 5.4s, 5/1/37 B–/P 770,000 770,847 Verandah, West Cmnty. Dev. Dist. Special Assmt. Bonds (Cap. Impt.), 5s, 5/1/33 BB–/P 500,000 510,960 Verano Ctr. Cmnty. Dev. Dist. Special Assmt. Bonds (Cmnty. Infrastructure), Ser. A, 5 3/8s, 5/1/37 B–/P 870,000 870,209 Village Cmnty. Dev. Dist. No. 8 Special Assmt. Bonds (Phase II), 6 1/8s, 5/1/39 BBB–/P 405,000 466,078 Managed Municipal Income Trust 29 MUNICIPAL BONDS AND NOTES (127.3%)* cont. Rating** Principal amount Value Florida cont. Village Cmnty. Dev. Dist. No. 9 Special Assmt. Bonds, 5s, 5/1/22 BBB–/P $445,000 $464,665 Village Community Development District No. 10 Special Assmt. Bonds, 5 3/4s, 5/1/31 BB/P 800,000 912,624 Georgia (3.7%) Atlanta, Wtr. & Waste Wtr. Rev. Bonds, Ser. A, 6 1/4s, 11/1/39 (Prerefunded 11/1/19) Aa3 2,500,000 3,015,600 Clayton Cnty., Dev. Auth. Special Fac. Rev. Bonds (Delta Airlines), Ser. A, 8 3/4s, 6/1/29 BB 3,000,000 3,663,210 Cobb Cnty., Dev. Auth. Student Hsg. Rev. Bonds (Kennesaw State U. Real Estate Oblig. Group), Ser. C, 5s, 7/15/38 Baa2 750,000 802,283 Forsyth Cnty., Hosp. Auth. Rev. Bonds (Baptist Hlth. Care Syst.), U.S. Govt. Coll., 6 1/4s, 10/1/18 (Escrowed to maturity) AA+ 730,000 801,686 GA State Private College & U. Auth. Rev. Bonds (Mercer U.) Ser. C, 5 1/4s, 10/1/30 Baa2 750,000 831,360 Ser. A, 5 1/4s, 10/1/27 Baa2 1,000,000 1,122,690 Ser. A, 5s, 10/1/32 Baa2 1,000,000 1,083,850 Gainesville & Hall Cnty., Devauth Retirement Cmnty. Rev. Bonds (Acts Retirement-Life Cmnty.), Ser. A-2, 6 3/8s, 11/15/29 BBB+ 700,000 796,180 Marietta, Dev. Auth. Rev. Bonds (U. Fac. Life U., Inc.), Ser. PJ, 6 1/4s, 6/15/20 Ba3 815,000 863,990 Muni. Election Auth. of GA Rev. Bonds (Plant Voltage Units 3 & 4), Ser. A, 5 1/2s, 7/1/60 A+ 2,000,000 2,217,980 Rockdale Cnty., Dev. Auth. Rev. Bonds (Visy Paper), Ser. A, 6 1/8s, 1/1/34 BB/P 600,000 618,108 Guam (0.1%) Territory of GU, Pwr. Auth. Rev. Bonds, Ser. A, 5s, 10/1/34 Baa2 200,000 215,402 Hawaii (1.0%) HI State Dept. Budget & Fin. Rev. Bonds (Craigside), Ser. A, 9s, 11/15/44 B/P 400,000 498,572 (Hawaiian Elec. Co. — Subsidiary), 6 1/2s, 7/1/39 Baa1 3,000,000 3,406,770 (Kahala Nui), 5 1/8s, 11/15/32 BBB/F 400,000 430,892 Illinois (6.2%) Chicago, G.O. Bonds, Ser. B-2, 5 1/2s, 1/1/37 BBB+ 2,000,000 2,046,060 Chicago, Special Assmt. Bonds (Lake Shore East), 6 3/4s, 12/1/32 BB/P 1,615,000 1,617,810 Chicago, Board of Ed. G.O. Bonds, Ser. C, 5 1/4s, 12/1/39 BB 1,500,000 1,352,310 Chicago, Motor Fuel Tax Rev. Bonds, 5s, 1/1/29 BBB+ 500,000 515,850 Chicago, O’Hare Intl. Arpt. Rev. Bonds, Ser. C, 5s, 1/1/26 A2 2,595,000 2,921,659 30Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (127.3%)* cont. Rating** Principal amount Value Illinois cont. Chicago, Transit Auth. Rev. Bonds (Federal Transit Administration Section 5307), 5s, 6/1/18 A $1,050,000 $1,130,031 Chicago, Waste Wtr. Transmission Rev. Bonds (2nd Lien), 5s, 1/1/39 A 1,360,000 1,427,714 Chicago, Wtr. Wks Rev. Bonds (2nd Lien), 5s, 11/1/39 A– 875,000 922,276 Cicero, G.O. Bonds, Ser. A, AGM, 5s, 1/1/20 AA 1,250,000 1,389,375 Du Page Cnty., Special Svc. Area No. 31 Special Tax Bonds (Monarch Landing) 5 5/8s, 3/1/36 B/P 350,000 350,546 5.4s, 3/1/16 B/P 40,000 40,251 IL Fin. Auth. Rev. Bonds (Provena Hlth.), Ser. A, 7 3/4s, 8/15/34 BBB+ 1,500,000 1,808,820 (Silver Cross Hosp. & Med. Ctr.), 7s, 8/15/44 (Prerefunded 8/15/19) AAA/P 2,000,000 2,434,080 (Rush U. Med. Ctr.), Ser. C, U.S. Govt. Coll., 6 5/8s, 11/1/39 (Prerefunded 5/1/19) Aaa 1,075,000 1,280,755 (Navistar Intl. Recvy. Zone), 6 1/2s, 10/15/40 Caa1 1,500,000 1,550,385 (Three Crowns Pk. Plaza), Ser. A, 5 7/8s, 2/15/26 BB–/P 1,000,000 1,004,690 (American Wtr. Cap. Corp.), 5 1/4s, 10/1/39 A 1,575,000 1,658,333 IL State G.O. Bonds, 5s, 3/1/34 A– 750,000 770,400 IL State Fin. Auth. Rev. Bonds (Plymouth Place), 5 1/4s, 5/15/45 BB+/F 1,000,000 1,008,190 Railsplitter, Tobacco Settlement Auth. Rev. Bonds, 6s, 6/1/28 A– 1,050,000 1,242,518 Indiana (3.1%) IN State Fin. Auth. Rev. Bonds (I-69 Dev. Partners, LLC), 5 1/4s, 9/1/40 BBB– 1,000,000 1,076,700 (I-69 Dev. Partners, LLC), 5 1/4s, 9/1/34 BBB– 1,250,000 1,366,125 (OH Valley Elec. Corp.), Ser. A, 5s, 6/1/32 Baa3 750,000 792,075 IN State Fin. Auth. VRDN, Ser. A-3, 0.01s, 2/1/37 VMIG1 1,000,000 1,000,000 IN State Fin. Auth. Edl. Fac. Rev. Bonds (Butler U.), Ser. B 5s, 2/1/32 BBB+ 1,000,000 1,093,370 5s, 2/1/29 BBB+ 500,000 554,110 Indianapolis, Arpt. Auth. Rev. Bonds (Federal Express Corp.), 5.1s, 1/15/17 Baa1 3,500,000 3,664,115 Jasper Cnty., Indl. Poll. Control Rev. Bonds AMBAC, 5.7s, 7/1/17 Baa1 1,125,000 1,206,698 NATL, 5.6s, 11/1/16 AA– 700,000 731,766 Ser. A, NATL, 5.6s, 11/1/16 AA– 500,000 522,690 Valparaiso, Exempt Facs. Rev. Bonds (Pratt Paper, LLC), 6 3/4s, 1/1/34 B+/P 1,125,000 1,363,781 Managed Municipal Income Trust 31 MUNICIPAL BONDS AND NOTES (127.3%)* cont. Rating** Principal amount Value Iowa (2.2%) IA Fin. Auth. Hlth. Care Fac. Rev. Bonds (Care Initiatives), Ser. A 5 1/4s, 7/1/17 BB+ $1,040,000 $1,064,180 5s, 7/1/19 BB+ 2,750,000 2,800,518 IA Fin. Auth. Hlth. Fac. Rev. Bonds (Dev. Care Initiatives), Ser. A, 5 1/2s, 7/1/25 BB+ 950,000 963,281 IA State Fin. Auth. Midwestern Disaster Rev. Bonds (IA Fertilizer Co., LLC), 5 1/2s, 12/1/22 BB– 1,000,000 1,060,800 (IA Fertilizer Co.), 5 1/4s, 12/1/25 BB– 1,000,000 1,089,820 Orange Cnty., Hosp. Rev. Bonds, 5 1/2s, 9/1/27 BB/P 1,125,000 1,146,791 Tobacco Settlement Auth. of IA Rev. Bonds, Ser. C, 5 3/8s, 6/1/38 B+ 1,250,000 1,167,163 Kansas (0.1%) Lenexa, Hlth. Care Fac. Rev. Bonds (LakeView Village), 7 1/8s, 5/15/29 BB/P 500,000 553,390 Kentucky (1.9%) KY Econ. Dev. Fin. Auth. Rev. Bonds (Masonic Home Indpt. Living II) 7 1/4s, 5/15/41 BB–/P 500,000 562,230 7s, 5/15/30 BB–/P 500,000 562,675 KY Pub. Trans. Infrastructure Auth. Rev. Bonds (1st Tier Downtown Crossing), Ser. A, 6s, 7/1/53 Baa3 1,100,000 1,233,804 KY State Econ. Dev. Fin. Auth. Hlth. Care Rev. Bonds (Masonic Homes of KY), 5 3/8s, 11/15/42 BB–/P 900,000 894,267 Louisville & Jefferson Cnty., Metro. Govt. College Rev. Bonds (Bellarmine U.), Ser. A, 6s, 5/1/28 Baa3 500,000 540,130 Louisville & Jefferson Cnty., Metro. Govt. Hlth. Syst. Rev. Bonds (Norton Healthcare Oblig. Group), 5 1/2s, 10/1/33 A– 3,000,000 3,431,310 Owen Cnty., Wtr. Wks. Syst. Rev. Bonds (American Wtr. Co.), Ser. A, 6 1/4s, 6/1/39 A 700,000 790,503 Louisiana (1.3%) LA State Local Govt. Env. Fac. & Cmnty. Dev. Auth. Rev. Bonds (Westlake Chemical Corp.), 6 3/4s, 11/1/32 BBB+ 2,200,000 2,387,726 LA State Pub. Fac. Auth. Rev. Bonds (Ochsner Clinic Foundation), 5s, 5/15/47 Baa1 250,000 267,193 LA State Pub. Fac. Solid Waste Disp. Auth. Rev. Bonds (LA Pellets, Inc.), Ser. A, 8 3/8s, 7/1/39 CCC/P 500,000 514,005 Pub. Fac. Auth. Dock & Wharf 144A Rev. Bonds (Impala Warehousing, LLC), 6 1/2s, 7/1/36 B+/P 1,000,000 1,113,210 Rapides, Fin. Auth. FRB (Cleco Pwr.), AMBAC, 4.7s, 11/1/36 A3 750,000 760,965 St. Tammany, Public Trust Fin. Auth. Rev. Bonds (Christwood), 5 1/4s, 11/15/37 BB/P 385,000 386,640 32 Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (127.3%)* cont. Rating** Principal amount Value Maine (0.7%) ME Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (ME Gen. Med. Ctr.), 7 1/2s, 7/1/32 Ba2 $1,000,000 $1,185,600 (MaineGeneral Health Oblig. Group), 6.95s, 7/1/41 Ba2 1,000,000 1,118,460 ME State Fin. Auth. Solid Waste Disp. 144A Mandatory Put Bond (8/1/25) (Casella Waste Syst.), 5 1/8s, 8/1/35 B1 500,000 501,290 Maryland (1.0%) Baltimore Cnty., Rev. Bonds (Oak Crest Village, Inc. Fac.), Ser. A, 5s, 1/1/37 A– 2,000,000 2,055,040 MD Econ. Dev. Corp. Poll. Control Rev. Bonds (Potomac Electric Power Co.), 6.2s, 9/1/22 A2 550,000 637,412 Westminster, Rev. Bonds (Lutheran Village at Miller’s Grant, Inc. (The)), Ser. A, 6s, 7/1/34 B–/P 250,000 270,295 (Carroll Lutheran Village, Inc.), 5 1/8s, 7/1/34 BB/P 1,500,000 1,555,635 Massachusetts (5.2%) MA State Dev. Fin. Agcy. Rev. Bonds (Sabis Intl.), Ser. A, 8s, 4/15/39 (Prerefunded 10/15/19) BBB 690,000 874,327 (Linden Ponds, Inc. Fac.), Ser. A-1, 6 1/4s, 11/15/46 B–/P 450,850 425,034 (Linden Ponds, Inc. Fac.), Ser. A-1, 6 1/4s, 11/15/26 B–/P 275,400 271,946 (Boston U.), SGI, 6s, 5/15/59 A1 500,000 614,725 (Loomis Cmntys.), Ser. A, 6s, 1/1/33 BBB– 200,000 223,290 (Linden Ponds, Inc. Fac.), Ser. A-2, 5 1/2s, 11/15/46 B–/P 88,265 74,600 (New England Conservatory of Music), U.S. Govt. Coll., 5 1/4s, 7/1/38 (Prerefunded 7/1/18) AAA/P 805,000 898,348 (Wheelock College), Ser. C, 5 1/4s, 10/1/29 BBB 1,700,000 1,795,370 (First Mtge. — Orchard Cove), 5s, 10/1/19 BB/P 550,000 563,668 (Linden Ponds, Inc. Fac.), Ser. B, zero%, 11/15/56 B–/P 439,022 2,761 MA State Dev. Fin. Agcy. Hlth. Care Fac. 144A Rev. Bonds (Adventcare), Ser. A, 6.65s, 10/15/28 B/P 1,050,000 1,079,379 MA State Dev. Fin. Agcy. Solid Waste Disp. FRB (Dominion Energy Brayton), Ser. 1, U.S. Govt. Coll., 5 3/4s, 12/1/42 (Prerefunded 5/1/19) BBB+ 1,050,000 1,223,481 MA State Edl. Fin. Auth. Rev. Bonds, Ser. B, 5 1/2s, 1/1/23 AA 530,000 573,359 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Suffolk U.), Ser. A, 6 1/4s, 7/1/30 Baa2 1,000,000 1,140,060 (Quincy Med. Ctr.), Ser. A, 6 1/4s, 1/15/28 (In default) † D/P 330,776 33 (Suffolk U.), Ser. A, U.S. Govt. Coll., 5 3/4s, 7/1/39 (Prerefunded 7/1/19) Baa2 950,000 1,057,616 (Baystate Med. Ctr.), Ser. I, 5 3/4s, 7/1/36 A+ 1,500,000 1,686,135 Managed Municipal Income Trust33 MUNICIPAL BONDS AND NOTES (127.3%)* cont. Rating** Principal amount Value Massachusetts cont. MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Springfield College), 5 5/8s, 10/15/40 Baa1 $450,000 $486,338 (Springfield College), 5 1/2s, 10/15/31 Baa1 1,100,000 1,202,487 (Springfield College), 5 1/2s, 10/15/26 Baa1 1,500,000 1,663,350 (Fisher College), Ser. A, 5 1/8s, 4/1/37 BBB– 250,000 254,733 (Milford Regl. Med.), Ser. E, 5s, 7/15/22 Baa3 2,200,000 2,285,536 MA State Port Auth. Special Fac. Rev. Bonds (Conrac), Ser. A, 5 1/8s, 7/1/41 A 750,000 804,075 Metro. Boston, Trans. Pkg. Corp. Rev. Bonds (Systemwide Pkg.), 5 1/4s, 7/1/33 A1 1,500,000 1,710,390 5s, 7/1/41 A1 1,500,000 1,658,295 Michigan (5.4%) Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, AGM, 6 1/4s, 7/1/36 AA 1,660,000 1,828,573 Flint, Hosp. Bldg. Auth. Rev. Bonds, Ser. A, 5 1/4s, 7/1/39 Ba1 750,000 751,823 Kentwood, Economic Dev. Rev. Bonds (Holland Home), 5 5/8s, 11/15/32 BB+/F 2,195,000 2,314,320 MI State Fin. Auth. Rev. Bonds (Presbyterian Villages of MI), 5 1/2s, 11/15/45 BB+/F 500,000 511,795 (Detroit Wtr. & Swr.), Ser. C-6, 5s, 7/1/33 BBB+ 600,000 652,206 MI State Hosp. Fin. Auth. Rev. Bonds Ser. A, 6 1/8s, 6/1/39 (Prerefunded 6/1/19) AA+ 2,000,000 2,353,660 (Henry Ford Hlth.), 5 3/4s, 11/15/39 A3 1,600,000 1,815,936 (Henry Ford Hlth. Syst.), Ser. A, 5 1/4s, 11/15/46 A3 2,565,000 2,661,367 MI State Strategic Fund Ltd. Rev. Bonds (Worthington Armstrong Venture), 5 3/4s, 10/1/22 (Escrowed to maturity) AAA/P 1,350,000 1,641,087 MI State Strategic Fund Ltd. Oblig. Rev. Bonds (Cadillac Place Office Bldg.), 5 1/4s, 10/15/26 Aa3 1,250,000 1,456,875 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 6s, 6/1/48 B– 4,000,000 3,563,440 Monroe Cnty., Hosp. Fin. Auth. Rev. Bonds (Mercy Memorial Hosp.), 5 1/2s, 6/1/20 AA– 1,480,000 1,521,203 Wayne Cnty., Arpt. Auth. Rev. Bonds, Ser. A, 5s, 12/1/21 A2 2,000,000 2,271,700 Minnesota (2.9%) Douglas Cnty., Gross Hlth. Care Fac. Rev. Bonds (Douglas Cnty. Hosp.) 6 1/4s, 7/1/34 (Prerefunded 7/1/18) AAA/P 1,940,000 2,215,868 6 1/4s, 7/1/34 (Prerefunded 7/1/18) AAA/P 1,060,000 1,210,732 Inver Grove Heights, Nursing Home Rev. Bonds (Presbyterian Homes Care), 5 3/8s, 10/1/26 B/P 700,000 700,259 North Oaks, Sr. Hsg. Rev. Bonds (Presbyterian Homes North Oaks), 6 1/8s, 10/1/39 BB/P 315,000 329,531 34Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (127.3%)* cont. Rating** Principal amount Value Minnesota cont. Northfield, Hosp. Rev. Bonds, 5 3/8s, 11/1/26 BBB $750,000 $777,743 Otsego, Charter School Lease Rev. Bonds (Kaleidoscope Charter School), Ser. A, 5s, 9/1/34 BB+ 800,000 810,776 Rochester, Hlth. Care Fac. Rev. Bonds (Olmsted Med. Ctr.), 5 7/8s, 7/1/30 A–/F 1,000,000 1,159,430 Sartell, Hlth. Care & Hsg. Facs. Rev. Bonds (Country Manor Campus, LLC) 5 1/4s, 9/1/30 B–/P 500,000 519,115 5 1/4s, 9/1/27 B–/P 750,000 789,443 Sauk Rapids Hlth. Care & Hsg. Fac. Rev. Bonds (Good Shepherd Lutheran Home), 7 1/2s, 1/1/39 (Prerefunded 1/1/16) AAA/P 500,000 505,800 St. Paul, Hsg. & Redev. Auth. Charter School Lease Rev. Bonds (Nova Classical Academy), Ser. A 6 5/8s, 9/1/42 BBB– 250,000 279,650 6 3/8s, 9/1/31 BBB– 250,000 286,573 St. Paul, Hsg. & Redev. Auth. Hosp. Rev. Bonds (Healtheast), U.S. Govt. Coll., 6s, 11/15/35 (Prerefunded 11/15/15) BBB– 1,350,000 1,352,403 St. Paul, Hsg. & Redev. Auth. Hosp. Fac. Rev. Bonds (Healtheast Care Syst.), Ser. A, 5s, 11/15/40 BBB– 300,000 321,762 St. Paul, Port Auth. Lease Rev. Bonds (Regions Hosp. Pkg. Ramp), Ser. 1, 5s, 8/1/36 A–/P 1,125,000 1,127,183 Mississippi (0.4%) Warren Cnty., Gulf Opportunity Zone Rev. Bonds (Intl. Paper Co.), Ser. A, 6 1/2s, 9/1/32 Baa2 1,600,000 1,796,272 Missouri (0.6%) Kansas City, Indl. Dev. Auth. Hlth. Fac. Rev. Bonds (First Mtge. Bishop Spencer), Ser. A, 6 1/2s, 1/1/35 B/P 1,500,000 1,494,945 St. Louis Arpt. Rev. Bonds (Lambert-St. Louis Intl.), Ser. A-1, 6 5/8s, 7/1/34 A3 1,000,000 1,170,440 Montana (0.1%) MT Fac. Fin. Auth. Rev. Bonds (Sr. Living St. John’s Lutheran), Ser. A, 6s, 5/15/25 B+/P 500,000 508,975 Nebraska (0.7%) Central Plains, Energy Rev. Bonds (NE Gas No. 1), Ser. A, 5 1/4s, 12/1/18 A3 1,500,000 1,673,685 Lancaster Cnty., Hosp. Auth. Rev. Bonds (Immanuel Oblig. Group), 5 1/2s, 1/1/30 AA/F 1,000,000 1,131,690 Nevada (0.9%) Clark Cnty., Arpt. Rev. Bonds, Ser. A-2, 5s, 7/1/33 A1 1,050,000 1,191,047 Clark Cnty., Impt. Dist. Special Assmt. Bonds (Mountains Edge Local No. 142), 5s, 8/1/21 BBB– 585,000 630,887 Managed Municipal Income Trust 35 MUNICIPAL BONDS AND NOTES (127.3%)* cont. Rating** Principal amount Value Nevada cont. Henderson, Local Impt. Dist. Special Assmt. Bonds (No. T-17), 5s, 9/1/18 BBB–/P $350,000 $361,134 (No. T-18), 5s, 9/1/16 B–/P 715,000 713,606 Las Vegas, Special Assmt. Bonds 5s, 6/1/31 B+/P 450,000 454,046 (Dist. No. 607 Local Impt.), 5s, 6/1/23 BBB–/P 420,000 449,753 New Hampshire (1.7%) NH Hlth. & Ed. Fac. Auth. Rev. Bonds (Rivermead), Ser. A, 6 7/8s, 7/1/41 BB+/P 2,000,000 2,236,920 (Rivermead), Ser. A, 6 5/8s, 7/1/31 BB+/P 1,320,000 1,483,165 (Kendal at Hanover), Ser. A, 5s, 10/1/18 BBB+ 1,435,000 1,452,794 NH State Bus. Fin. Auth. Rev. Bonds (Elliot Hosp. Oblig. Group), Ser. A, 6s, 10/1/27 Baa1 1,700,000 1,913,435 NH State Bus. Fin. Auth. Solid Waste Disp. 144A Mandatory Put Bonds (10/1/19) (Casella Waste Syst., Inc.), 4s, 4/1/29 B1 350,000 352,765 New Jersey (8.6%) Burlington Cnty., Bridge Comm. Econ. Dev. Rev. Bonds (The Evergreens), 5 5/8s, 1/1/38 BB+/P 1,500,000 1,523,745 NJ State Econ. Dev. Auth. Rev. Bonds (Ashland School, Inc.), 6s, 10/1/33 BBB 1,000,000 1,129,350 (NYNJ Link Borrower, LLC), 5 3/8s, 1/1/43 BBB– 1,000,000 1,078,250 (MSU Student Hsg. — Provident Group — Montclair LLC), 5 3/8s, 6/1/25 Baa3 2,000,000 2,219,660 (Lions Gate), 5 1/4s, 1/1/44 BB–/P 300,000 307,173 (Continental Airlines, Inc.), 5 1/4s, 9/15/29 BB– 3,000,000 3,268,230 (United Methodist Homes), Ser. A, 5s, 7/1/29 BBB–/F 500,000 526,900 5s, 6/15/26 Baa1 500,000 532,370 NJ State Econ. Dev. Auth. Fac. Rev. Bonds (Continental Airlines, Inc.), 5 5/8s, 11/15/30 BB– 1,500,000 1,686,585 NJ State Econ. Dev. Auth. Retirement Cmnty. Rev. Bonds (Seabrook Village, Inc.), 5 1/4s, 11/15/36 (Prerefunded 11/15/16) AAA/P 860,000 903,955 NJ State Econ. Dev. Auth. Wtr. Fac. Rev. Bonds (NJ American Wtr. Co.) Ser. A, 5.7s, 10/1/39 A1 2,600,000 2,916,134 Ser. D, 4 7/8s, 11/1/29 A1 700,000 747,698 NJ State Hlth. Care Fac. Fin. Auth. Rev. Bonds (St. Joseph Hlth. Care Syst.), 6 5/8s, 7/1/38 Baa3 2,250,000 2,488,410 (St. Peter’s U. Hosp.), 6 1/4s, 7/1/35 Ba1 2,000,000 2,182,360 (Holy Name Hosp.), 5s, 7/1/36 Baa2 2,500,000 2,537,175 North Hudson, Swr. Auth. Rev. Bonds, Ser. A, 5s, 6/1/42 A– 1,000,000 1,075,830 Rutgers State U. VRDN, Ser. A, 0.05s, 5/1/18 VMIG1 2,000,000 2,000,000 36 Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (127.3%)* cont. Rating** Principal amount Value New Jersey cont. Tobacco Settlement Fin. Corp. Rev. Bonds Ser. 1A, 5s, 6/1/41 B3 $5,000,000 $4,037,550 Ser. 1A, 4 3/4s, 6/1/34 B3 2,210,000 1,790,078 zero%, 6/1/41 A– 10,000,000 2,540,400 Union Cnty., Util. Auth. Resource Recvy. Fac. Lease Rev. Bonds (Covanta Union), Ser. A, 5 1/4s, 12/1/31 AA+ 1,450,000 1,563,869 New Mexico (1.7%) Farmington, Poll. Control Rev. Bonds (Public Service Co. of NM San Juan), Ser. D, 5.9s, 6/1/40 Baa2 500,000 548,980 (San Juan), Ser. B, 4 7/8s, 4/1/33 Baa2 4,500,000 4,570,290 (AZ Pub. Svc. Co.), Ser. B, 4.7s, 9/1/24 A2 2,000,000 2,186,600 New York (9.7%) Broome Cnty., Indl. Dev. Agcy. Continuing Care Retirement Rev. Bonds (Good Shepard Village), Ser. A, 6 3/4s, 7/1/28 (Prerefunded 7/1/18) AAA/P 600,000 693,708 Nassau Cnty., Indl. Dev. Agcy. Rev. Bonds (Keyspan-Glenwood), 5 1/4s, 6/1/27 A– 2,775,000 2,781,077 NY City, Indl. Dev. Agcy. Special Fac. Mandatory Put Bonds (8/1/16) (JFK Intl. Arpt.), Ser. B, 2s, 8/1/28 BB/P 1,000,000 1,002,190 NY City, Indl. Dev. Agcy. Special Fac. Rev. Bonds (American Airlines — JFK Intl. Arpt.), 7 1/2s, 8/1/16 B+/P 815,000 851,528 (British Airways PLC), 5 1/4s, 12/1/32 BB 3,425,000 3,442,159 NY City, Muni. Wtr. & Swr. Fin. Auth. Rev. Bonds, 5s, 6/15/31 T AA+ 10,000,000 11,673,861 NY State Dorm. Auth. Rev. Bonds, Ser. A, 5s, 3/15/38 AAA 1,500,000 1,693,680 NY State Dorm. Auth. Non-State Supported Debt Rev. Bonds (Orange Regl. Med. Ctr.), 6 1/4s, 12/1/37 Ba1 725,000 791,468 NY State Dorm. Auth. Non-Supported Debt Rev. Bonds (NYU Hosp. Ctr.), 5s, 7/1/34 A3 500,000 555,975 NY State Dorm. Auth. Revs. bonds, Ser. C, 5s, 3/15/31 T AAA 5,000,000 5,761,942 NY State Energy Research & Dev. Auth. Gas Fac. Rev. Bonds (Brooklyn Union Gas), 6.952s, 7/1/26 A2 3,800,000 3,811,742 NY State Env. Fac. Corp. Solid Waste Disp. 144A Mandatory Put Bonds (12/2/19) (Casella Waste Syst., Inc.), 3 3/4s, 12/1/44 B1 1,000,000 999,540 NY State Liberty Dev. Corp. 144A Rev. Bonds (World Trade Ctr.) Class 2, 5 3/8s, 11/15/40 BB–/P 750,000 787,455 Class 1, 5s, 11/15/44 BB–/P 2,250,000 2,277,698 Onondaga, Civic Dev. Corp. Rev. Bonds (St. Joseph’s Hosp. Hlth. Ctr.), 5 1/8s, 7/1/31 Ba2 1,620,000 1,703,333 Port Auth. NY & NJ Special Oblig. Rev. Bonds (JFK Intl. Air Term.), 6s, 12/1/42 Baa3 1,000,000 1,158,590 Managed Municipal Income Trust37 MUNICIPAL BONDS AND NOTES (127.3%)* cont. Rating** Principal amount Value New York cont. Port Auth. of NY & NJ Rev. Bonds (Kennedy Intl. Arpt. — 5th Installment), 6 3/4s, 10/1/19 BBB–/P $100,000 $100,014 Syracuse, Indl. Dev. Agcy. Civic Fac. VRDN (Syracuse U.), Ser. A-1, 0.01s, 7/1/37 VMIG1 1,450,000 1,450,000 North Carolina (2.6%) Dept. Trans. Private Activity Rev. Bonds (I-77 Hot Lanes), 5s, 12/31/37 BBB–/F 300,000 320,592 NC Eastern Muni. Pwr. Agcy. Syst. Rev. Bonds, Ser. C, 6 3/4s, 1/1/24 (Prerefunded 1/1/19) A– 750,000 885,533 NC State Med. Care Cmnty. Hlth. Care Fac. Rev. Bonds (Presbyterian Homes), 5.4s, 10/1/27 BB/P 2,000,000 2,039,020 (First Mtge. — Presbyterian Homes), 5 3/8s, 10/1/22 BB/P 1,110,000 1,141,502 NC State Med. Care Comm. Hlth. Fac. Rev. Bonds (Pennybyrn at Maryfield, Inc.), 5s, 10/1/35 BB/P 375,000 390,296 NC State Med. Care Comm. Retirement Fac. Rev. Bonds (Carolina Village), 6s, 4/1/38 BB/P 1,000,000 1,045,970 (First Mtge.), Ser. A-05, 5 1/2s, 10/1/35 BB+/P 1,730,000 1,731,003 (Salemtowne), 5 1/4s, 10/1/37 BB/P 385,000 395,460 (First Mtge.), Ser. A-05, 5 1/4s, 10/1/25 BB+/P 95,000 95,080 (Forest at Duke), 5 1/8s, 9/1/27 BBB+/F 1,000,000 1,026,650 (United Church Homes & Svcs. Oblig. Group), Ser. A, 5s, 9/1/37 BB/P 500,000 501,380 NC State Med. Care Comm. Retirement Fac. Rev. Bonds (Salemtowne), 5 3/8s, 10/1/45 BB/P 1,615,000 1,665,614 Ohio (3.8%) Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds Ser. A-3, 6 1/4s, 6/1/37 B– 850,000 776,875 Ser. A-2, 6s, 6/1/42 B3 2,500,000 2,173,700 Ser. A-2, 5 7/8s, 6/1/30 B– 1,315,000 1,173,611 Ser. A-2, 5 3/4s, 6/1/34 B– 3,675,000 3,207,540 Franklin Cnty., Hlth. Care Fac. Rev. Bonds (Presbyterian Svcs.), Ser. A, 5 5/8s, 7/1/26 BBB– 2,250,000 2,399,918 Hickory Chase Cmnty. Auth. Rev. Bonds (Infrastructure Impt.), 7s, 12/1/38 F CCC/P 644,000 77,216 Lake Cnty., Hosp. Fac. Rev Bonds (Lake Hosp. Syst., Inc.), Ser. C, U.S. Govt. Coll., 5 5/8s, 8/15/29 (Prerefunded 8/15/18) AAA/P 1,285,000 1,454,003 Lake Cnty., Hosp. Fac. Rev. Bonds (Lake Hosp. Syst., Inc.), Ser. C, 5 5/8s, 8/15/29 A3 245,000 270,649 OH State Higher Edl. Fac. Comm. Rev. Bonds (Kenyon College), 5s, 7/1/44 A1 800,000 866,152 OH State Private Activity Rev. Bonds (Portsmouth Bypass), AGM, 5s, 12/31/35 AA 750,000 821,505 38Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (127.3%)* cont. Rating** Principal amount Value Ohio cont. OH State Wtr. Dev. Auth. Poll. Control Mandatory Put Bonds (6/3/19) (FirstEnergy Nuclear Generation, LLC), 4s, 12/1/33 Baa3 $1,550,000 $1,594,253 Southeastern OH Port Auth. Hosp. Fac. Rev. Bonds 5 3/4s, 12/1/32 BB/F 900,000 962,424 (Memorial Hlth. Syst.), 5s, 12/1/43 BB/F 150,000 151,631 Toledo-Lucas Cnty., Port Auth. Rev. Bonds (CSX Transn, Inc.), 6.45s, 12/15/21 Baa1 500,000 610,560 Oklahoma (0.8%) Tulsa Cnty., Indl. Auth. Rev. Bonds (Sr. Living Cmnty. Montereau, Inc.), Ser. A, 7 1/8s, 11/1/30 BB–/P 1,250,000 1,359,338 Tulsa, Muni. Arpt. Trust Mandatory Put Bonds (6/1/25) (American Airlines, Inc.), 5s, 6/1/35 BB– 750,000 826,080 Tulsa, Muni. Arpt. Trust Rev. Bonds (American Airlines, Inc.), Ser. B, 5 1/2s, 12/1/35 B+/P 1,250,000 1,333,575 Oregon (0.4%) Multnomah Cnty., Hosp. Fac. Auth. Rev. Bonds (Mirabella at South Waterfront), Ser. A, 5.4s, 10/1/44 BB–/P 500,000 536,500 (Terwilliger Plaza, Inc.), 5s, 12/1/29 BBB/F 350,000 371,151 Warm Springs Reservation, Confederated Tribes 144A Rev. Bonds (Pelton Round Butte Tribal), Ser. B, 6 3/8s, 11/1/33 A3 700,000 771,078 Pennsylvania (5.1%) Allegheny Cnty., Higher Ed. Bldg. Auth. Rev. Bonds (Robert Morris U.), Ser. A, 5 1/2s, 10/15/30 Baa3 1,000,000 1,077,390 Allegheny Cnty., Indl. Dev. Auth. Rev. Bonds (U.S. Steel Corp.), 6 3/4s, 11/1/24 BB– 1,500,000 1,546,890 Chester Cnty., Indl. Dev. Auth. Rev. Bonds (Renaissance Academy Charter School), 5s, 10/1/34 BBB– 350,000 372,222 Chester Cnty., Indl. Dev. Auth. Student Hsg. Rev. Bonds (West Chester U. Student Hsg., LLC), Ser. A, 5s, 8/1/45 Baa3 1,000,000 1,030,990 Lancaster Cnty., Hosp. Auth. Rev. Bonds (Brethren Village), Ser. A, 6 3/8s, 7/1/30 BB–/P 625,000 644,488 Lycoming Cnty., Auth. Hlth. Syst. Rev. Bonds (Susquehanna Hlth. Syst.), Ser. A, 5 3/4s, 7/1/39 A– 3,000,000 3,240,450 Moon, Indl. Dev. Auth. Rev. Bonds (Baptist Homes Society Oblig. Group), 5 3/4s, 7/1/35 B+/P 1,500,000 1,494,615 Northampton Cnty., Hosp. Auth. Mandatory Put Bonds (8/15/16) (Saint Luke’s Hosp.), Ser. C, 4 1/2s, 8/15/32 A3 1,500,000 1,538,835 Northampton Cnty., Indl. Dev. Auth. Tax Alloc. Bonds (Rte. 33), 7s, 7/1/32 B/P 800,000 864,760 PA State Econ. Dev. Fin. Auth. Resource Recvy. Rev. Bonds (Colver), Ser. F, AMBAC, 5s, 12/1/15 BBB– 1,650,000 1,655,016 Managed Municipal Income Trust 39 MUNICIPAL BONDS AND NOTES (127.3%)* cont. Rating** Principal amount Value Pennsylvania cont. PA State Higher Edl. Fac. Auth. Rev. Bonds (Shippensburg U.), 6 1/4s, 10/1/43 Baa3 $500,000 $560,610 (Gwynedd Mercy College), Ser. KK1, 5 3/8s, 5/1/42 BBB 785,000 832,359 (Indiana U.), Ser. A, 5s, 7/1/41 BBB+ 500,000 523,590 PA State Tpk. Comm. Rev. Bonds Ser. C, 5s, 12/1/44 A1 1,000,000 1,095,370 Ser. A, 5s, 12/1/38 A1 500,000 553,360 Philadelphia, Auth. for Indl. Dev. Rev. Bonds (Master Charter School), 6s, 8/1/35 BBB+ 1,055,000 1,148,568 Philadelphia, Gas Wks. Rev. Bonds, Ser. 9, 5s, 8/1/30 A– 1,000,000 1,094,220 Philadelphia, Hosp. & Higher Ed. Fac. Auth. Rev. Bonds (Graduate Hlth. Syst.), 7 1/4s, 7/1/13 (In default) † *** D/P 2,583,821 258 Susquehanna, Area Regl. Arpt. Syst. Auth. Rev. Bonds, Ser. A, 6 1/2s, 1/1/38 Baa3 1,325,000 1,402,327 West Shore Area Auth. Rev. Bonds (Lifeways at Messiah Village), Ser. A, 5s, 7/1/35 BBB–/F 785,000 819,179 Wilkes-Barre, Fin. Auth. Rev. Bonds (Wilkes U.), 5s, 3/1/22 BBB 560,000 583,570 Puerto Rico (1.1%) Children’s Trust Fund Tobacco Settlement (The) Rev. Bonds (Asset Backed Bonds), 5 5/8s, 5/15/43 Ba2 1,300,000 1,300,039 Cmnwlth. of PR, G.O. Bonds Ser. A, FGIC, 5 1/2s, 7/1/21 Caa3 1,000,000 752,500 (Pub. Impt.), Ser. A, NATL, 5 1/2s, 7/1/20 AA– 1,000,000 1,024,650 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds Ser. A, 5 3/8s, 8/1/39 Ca 2,300,000 1,037,875 Ser. C, 5 3/8s, 8/1/36 Ca 530,000 240,488 Ser. A, AMBAC, zero%, 8/1/47 Caa3 3,000,000 317,130 South Carolina (1.6%) Georgetown Cnty., Env. Impt. Rev. Bonds (Intl. Paper Co.), Ser. A, 5s, 8/1/30 Baa2 1,135,000 1,137,315 SC State Pub. Svc. Auth. Rev. Bonds (Santee Cooper), Ser. A, 5 3/4s, 12/1/43 AA– 3,000,000 3,514,890 Ser. A, 5 1/2s, 12/1/54 AA– 2,000,000 2,228,180 South Dakota (0.3%) SD State Hlth. & Edl. Fac. Auth. Rev. Bonds (Sanford Oblig Group), 5s, 11/1/45 A1 1,250,000 1,379,213 Tennessee (0.4%) Johnson City, Hlth. & Edl. Fac. Board Hosp. Rev. Bonds (Mountain States Hlth. Alliance), 6s, 7/1/38 Baa1 1,450,000 1,639,762 40 Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (127.3%)* cont. Rating** Principal amount Value Texas (12.0%) Brazos, Harbor Indl. Dev. Corp. Env. Fac. Mandatory Put Bonds (5/1/28) (Dow Chemical), 5.9s, 5/1/38 BBB $3,735,000 $4,014,602 Central TX Regl. Mobility Auth. Rev. Bonds (Sr. Lien), Ser. A, 5s, 1/1/33 Baa2 525,000 569,961 Clifton, Higher Ed. Fin. Corp. Rev. Bonds (Idea Pub. Schools) 6s, 8/15/33 BBB 500,000 581,140 5s, 8/15/32 BBB 315,000 338,364 Grand Parkway Trans. Corp. Rev. Bonds, Ser. B, 5 1/4s, 10/1/51 AA+ 2,000,000 2,229,660 Harris Cnty., Cultural Ed. Fac. Fin. Corp. Rev. Bonds (YMCA of Greater Houston), Ser. A, 5s, 6/1/33 Baa3 1,000,000 1,073,550 Harris Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (The Methodist Hosp.), Ser. C-1, 0.01s, 12/1/24 A-1+ 350,000 350,000 Houston, Arpt. Syst. Rev. Bonds Ser. B-1, 5s, 7/15/35 BB– 2,500,000 2,621,250 Ser. A, 5s, 7/1/24 A 1,500,000 1,706,850 (United Airlines, Inc.), 4 3/4s, 7/1/24 BB– 1,300,000 1,417,377 La Vernia, Higher Ed. Fin. Corp. Rev. Bonds (Kipp, Inc.), Ser. A 6 3/8s, 8/15/44 (Prerefunded 8/15/19) BBB 1,100,000 1,315,622 6 1/4s, 8/15/39 (Prerefunded 8/15/19) BBB 1,975,000 2,353,015 La Vernia, Higher Ed. Fin. Corp. 144A Rev. Bonds (Meridian World School, LLC), Ser. A, 5 1/4s, 8/15/35 BB+ 1,000,000 999,920 Love Field, Arpt. Modernization Corp. Special Fac. Rev. Bonds (Southwest Airlines Co.), 5 1/4s, 11/1/40 Baa1 3,500,000 3,823,505 Matagorda Cnty., Poll. Control Rev. Bonds (Central Pwr. & Light Co.), Ser. A, 6.3s, 11/1/29 Baa1 1,000,000 1,125,090 (Dist. No. 1), Ser. A, AMBAC, 4.4s, 5/1/30 Baa1 1,250,000 1,346,013 New Hope, Cultural Ed. Fac. Fin. Corp. Rev. Bonds (Wesleyan Homes, Inc.), 5 1/2s, 1/1/43 BB–/P 500,000 507,145 (NCCD College Station Properties, LLC), Ser. A, 5s, 7/1/47 Baa3 500,000 512,290 (Collegiate Hsg.-Tarleton St.), 5s, 4/1/39 Baa3 500,000 514,145 (TX A&M U. Collegiate & Student Hsg. College Station I, LLC), Ser. A, 5s, 4/1/29 Baa3 530,000 565,950 Newark, Cultural Ed. Fac. Fin. Corp. Rev. Bonds (AW Brown-Fellowship Leadership Academy), Ser. A, 6s, 8/15/42 BBB– 670,000 691,474 North Texas Edl. Fin. Co. Rev. Bonds (Uplift Edl.), Ser. A, 5 1/4s, 12/1/47 BBB– 2,000,000 2,144,420 North TX, Tollway Auth. Rev. Bonds (1st Tier), Ser. A, 6s, 1/1/25 A1 120,000 132,152 (1st Tier), Ser. A, FNMA Coll., U.S. Govt. Coll., 6s, 1/1/25 (Prerefunded 1/1/18) AAA/P 880,000 978,314 (Toll 2nd Tier), Ser. F, 5 3/4s, 1/1/38 (Prerefunded 1/1/18) A2 750,000 830,640 Managed Municipal Income Trust 41 MUNICIPAL BONDS AND NOTES (127.3%)* cont. Rating** Principal amount Value Texas cont. Red River, Hlth. Retirement Fac. Dev. Corp. Rev. Bonds (Happy Harbor Methodist Home, Inc.), Ser. A, 7 3/4s, 11/15/44 B–/P $420,000 $486,868 (Sears Methodist Retirement Syst. Oblig. Group), Ser. C, 6 1/4s, 5/9/53 (In default) † D/P 39,000 59 (Sears Methodist Retirement Syst. Oblig. Group), Ser. B, 6.15s, 11/15/49 (In default) † D/P 749,000 1,124 (Sears Methodist Retirement Syst. Oblig. Group), Ser. A, 6.05s, 11/15/46 (In default) † D/P 441,000 662 (Sears Methodist Retirement Syst. Oblig. Group), Ser. D, 6.05s, 11/15/46 (In default) † D/P 76,000 114 (Sears Methodist Retirement Syst. Oblig. Group), Ser. A, 5.45s, 11/15/38 (In default) † D/P 1,124,000 1,686 (Sears Methodist Retirement Syst. Oblig. Group), Ser. A, 5.15s, 11/15/27 (In default) † D/P 593,000 890 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Retirement Fac. Rev. Bonds (Sr. Living Ctr.), Ser. A, 8 1/4s, 11/15/39 B+/P 2,000,000 2,005,980 (Buckingham Sr. Living Cmnty., Inc.), Ser. A, 5 1/2s, 11/15/45 BB/F 1,000,000 1,023,980 (Buckner Retirement Svcs., Inc.), 5 1/4s, 11/15/37 A– 1,900,000 1,985,120 (Air Force Village), 5 1/8s, 5/15/27 BBB–/F 2,850,000 2,920,110 Travis Cnty., Cultural Ed. Fac. Fin. Corp. Rev. Bonds (Wayside Schools), Ser. A, 5 1/4s, 8/15/42 BB+ 1,000,000 1,013,840 TX Muni. Gas Acquisition & Supply Corp. I Rev. Bonds, Ser. A, 5 1/4s, 12/15/24 A– 2,000,000 2,368,720 TX Private Activity Surface Trans. Corp. Rev. Bonds (NTE Mobility), 7 1/2s, 12/31/31 Baa2 2,000,000 2,395,140 (LBJ Infrastructure), 7s, 6/30/40 Baa3 2,500,000 2,960,000 TX State Dept. of Hsg. & Cmnty. Affairs Rev. Bonds, Ser. C, GNMA Coll., FNMA Coll., FHLMC Coll., 6.9s, 7/2/24 AA+ 250,000 250,710 TX State Muni. Gas Acquisition & Supply Corp. III Rev. Bonds, 5s, 12/15/28 A3 1,500,000 1,658,460 Virginia (2.5%) Albemarle Cnty., Indl. Dev. Auth. Res. Care Fac. Rev. Bonds (Westminster- Canterbury), 5s, 1/1/24 BB/P 600,000 605,472 Alexandria, Indl. Dev. Auth. Res. Care Fac. Mtge. Rev. Bonds (Goodwin House, Inc.), 5s, 10/1/45 BBB/F 1,500,000 1,584,435 Cherry Hill Cmnty., Dev. Auth. 144A Special Assmt. Bonds (Potomac Shores), 5.4s, 3/1/45 B/P 1,000,000 1,016,030 Henrico Cnty., Econ. Dev. Auth. Res. Care Fac. Rev. Bonds (United Methodist Homes), 5s, 6/1/22 BB+/P 625,000 709,850 Lower Magnolia Green Cmnty., Dev. Auth. 144A Special Assmt. Bonds, 5s, 3/1/35 B/P 500,000 499,350 42Managed Municipal Income Trust MUNICIPAL BONDS AND NOTES (127.3%)* cont. Rating** Principal amount Value Virginia cont. Lynchburg, Indl. Dev. Auth. Res. Care Fac. Rev. Bonds (Westminster-Canterbury) 5s, 7/1/31 BB+/P $1,250,000 $1,270,800 4 7/8s, 7/1/21 BB+/P 1,000,000 1,026,640 VA State Small Bus. Fin. Auth. Rev. Bonds (Elizabeth River Crossings OPCO, LLC), 6s, 1/1/37 BBB– 900,000 1,027,962 (Express Lanes, LLC), 5s, 7/1/34 BBB– 1,150,000 1,205,764 Washington Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Mountain States Hlth. Alliance), Ser. C, 7 3/4s, 7/1/38 Baa1 1,700,000 1,951,464 Washington (3.6%) WA State G.O. Bonds (Sr. 520 Corridor-Motor Vehicle Tax), Ser. C, 5s, 6/1/28 T AA+ 5,000,000 5,869,458 Port of Seattle, Rev. Bonds, Ser. C, 5s, 4/1/40 A1 625,000 678,750 Port Seattle, Port Indl. Dev. Corp. Rev. Bonds (Delta Airlines, Inc.), 5s, 4/1/30 BB+ 300,000 312,417 Skagit Cnty., Pub. Hosp. Rev. Bonds (Dist. No. 001), 5 3/4s, 12/1/35 Baa2 2,500,000 2,741,125 Tobacco Settlement Auth. of WA Rev. Bonds, 5 1/4s, 6/1/32 A– 1,275,000 1,412,955 WA State Higher Ed. Fac. Auth. Rev. Bonds (Whitworth U.), 5 5/8s, 10/1/40 Baa1 400,000 430,176 WA State Hlth. Care Fac. Auth. Rev. Bonds (WA Hlth. Svcs.), 7s, 7/1/39 (Prerefunded 7/1/19) Baa1 1,000,000 1,210,170 (Kadlec Med. Ctr.), 5 1/2s, 12/1/39 (Prerefunded 12/1/20) AAA/P 1,300,000 1,567,293 (Central WA Hlth. Svcs. Assn.), 4s, 7/1/36 Baa1 810,000 792,115 WA State Hsg. Fin. Comm. 144A Rev. Bonds (Heron’s Key Oblig. Group), Ser. A, 7s, 7/1/50 B–/P 500,000 502,720 West Virginia (0.2%) WV State Hosp. Fin. Auth. Rev. Bonds (Thomas Hlth. Syst.), 6 3/4s, 10/1/43 B+/P 735,000 760,534 Wisconsin (1.4%) Pub. Fin. Auth. Arpt. Fac. Rev. Bonds (Sr. Oblig. Group), 5 1/4s, 7/1/28 BBB 350,000 379,803 WI State Hlth. & Edl. Fac. Auth. Rev. Bonds (St. Johns Cmntys. Inc.), Ser. A, 7 5/8s, 9/15/39 BBB+/F 1,350,000 1,593,972 (Prohealth Care, Inc.), 6 5/8s, 2/15/39 (Prerefunded 2/15/19) A1 1,250,000 1,477,225 WI State Pub. Fin. Auth Sr. Living Rev. Bonds (Rose Villa, Inc.), Ser. A, 5 3/4s, 11/15/44 BB–/P 1,800,000 1,903,806 WI State Pub. Fin. Auth. 144A Rev. Bonds (Church Home of Hartford, Inc.), Ser. A, 5s, 9/1/30 BB/F 800,000 808,480 Total municipal bonds and notes (cost $506,235,152) Managed Municipal Income Trust 43 PREFERRED STOCKS (0.9%)* Shares Value MuniMae Tax Exempt Bond Subsidiary, LLC 144A Ser. A-5, 5s cum. pfd. 3,550,000 $3,852,815 Total preferred stocks (cost $3,550,000) COMMON STOCKS (0.0%)* Shares Value Tembec, Inc. (Canada) † 1,750 $1,552 Total common stocks (cost $1,273,945) TOTAL INVESTMENTS Total investments (cost $511,059,097) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2014 through October 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $430,032,023. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. *** This security is in default of principal and interest. † This security is non-income-producing. F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). T Underlying security in a tender option bond transaction. This security has been segregated as collateral for financing transactions. At the close of the reporting period, the fund maintained liquid assets totaling $17,684,080 to cover tender option bonds. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. On Mandatory Put Bonds, the rates shown are the current interest rates at the close of the reporting period and the dates shown represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets (applicable to common shares outstanding)): Health care 35.0% Utilities 18.6 Transportation 16.5 Education 13.4 44 Managed Municipal Income Trust ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $1,552 $—­ $—­ Total common stocks —­ —­ Municipal bonds and notes $—­ $547,368,664 $90,411 Preferred stocks —­ 3,852,815 —­ Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Managed Municipal Income Trust 45 Statement of assets and liabilities 10/31/15 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $511,059,097) $551,313,442 Cash 8,318,258 Interest and other receivables 8,794,195 Receivable for investments sold 1,896,656 Prepaid assets 17,320 Total assets LIABILITIES Payable for shares of the fund repurchased 154,269 Payable for compensation of Manager (Note 2) 771,668 Payable for custodian fees (Note 2) 5,508 Payable for investor servicing fees (Note 2) 35,725 Payable for Trustee compensation and expenses (Note 2) 189,503 Payable for administrative services (Note 2) 1,533 Payable for floating rate notes issued (Note 1) 13,548,037 Distributions payable to shareholders 1,958,963 Distributions payable to preferred shareholders (Note 1) 3,406 Other accrued expenses 139,236 Total liabilities Series A remarketed preferred shares: (245 shares authorized and issued at $100,000 per share) (Note 4) 24,500,000 Series C remarketed preferred shares: (1,980 shares authorized and issued at $50,000 per share) (Note 4) 99,000,000 Net assets REPRESENTED BY Paid-in capital — common shares (Unlimited shares authorized) (Notes 1 and 5) $428,563,496 Distributions in excess of net investment income (Note 1) (813,181) Accumulated net realized loss on investments (Note 1) (37,972,637) Net unrealized appreciation of investments 40,254,345 Total — Representing net assets applicable to common shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per common share ($430,032,023 divided by 53,943,915 shares) $7.97 The accompanying notes are an integral part of these financial statements. 46Managed Municipal Income Trust Statement of operations Year ended 10/31/15 INTEREST INCOME EXPENSES Compensation of Manager (Note 2) $3,093,729 Investor servicing fees (Note 2) 219,901 Custodian fees (Note 2) 12,801 Trustee compensation and expenses (Note 2) 20,923 Administrative services (Note 2) 11,629 Interest and fees expense (Note 2) 77,949 Preferred share remarketing agent fees 187,826 Other 337,431 Total expenses Expense reduction (Note 2) — Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 3,624,717 Net unrealized depreciation of investments during the year (4,052,999) Net loss on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SERIES A AND C REMARKETED PREFERRED SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income (1,114) From tax exempt net investment income (195,059) Net increase in net assets resulting from operations (applicable to common shareholders) The accompanying notes are an integral part of these financial statements. Managed Municipal Income Trust 47 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 10/31/15 Year ended 10/31/14 Operations: Net investment income $24,669,391 $25,394,878 Net realized gain (loss) on investments 3,624,717 (1,580,019) Net unrealized appreciation (depreciation) of investments (4,052,999) 35,555,357 Net increase in net assets resulting from operations DISTRIBUTIONS TO SERIES A AND C REMARKETED PREFERRED SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income (1,114) (2,448) From tax exempt net investment income (195,059) (129,347) Net increase in net assets resulting from operations (applicable to common shareholders) DISTRIBUTIONS TO COMMON SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income (212,345) (389,402) From tax exempt net investment income (23,740,657) (25,610,465) Decrease from capital shares repurchased (Note 5) (15,936,482) (8,668,552) Total increase (decrease) in net assets NET ASSETS Beginning of year 445,876,571 421,306,569 End of year (including distributions in excess of net investment income of $813,181 and $2,114,761, respectively) NUMBER OF FUND SHARES Common shares outstanding at beginning of year Shares repurchased (Note 5) (2,222,069) (1,246,218) Common shares outstanding at end of year. Remarketed preferred shares outstanding at beginning and end of year The accompanying notes are an integral part of these financial statements. 48 Managed Municipal Income Trust Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Year ended 10/31/15 10/31/14 10/31/13 10/31/12 10/31/11 Net asset value, beginning of period (common shares) Investment operations: Net investment income a .45 .45 .47 .48 .51 Net realized and unrealized gain (loss) on investments (.02) .59 (.76) .72 (.23) Total from investment operations Distributions to preferred shareholders: From net investment income — e — e — e — e — e Total from investment operations (applicable to common shareholders) Distributions to common shareholders: From net investment income (.43) (.46) (.47) (.47) (.53) Total distributions Increase from shares repurchased — e — — Net asset value, end of period (common shares) Market price, end of period (common shares) Total return at market price (%) (common shares) b RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (common shares) (in thousands) Ratio of expenses to average net assets (including interest expense) (%) c,d,f .90 .91 .90 .89 1.03 Ratio of net investment income to average net assets (%) c 5.57 5.69 5.91 6.12 7.04 Portfolio turnover (%) 13 14 15 15 17 a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Ratios reflect net assets available to common shares only; net investment income ratio also reflects reduction for dividend payments to preferred shareholders. d Includes amounts paid through expense offset arrangements, if any (Note 2). e Amount represents less than $0.01 per share. f Includes interest and fee expense associated with borrowings which amounted to: Percentage of average net assets October 31, 2015 0.02% October 31, 2014 0.02 October 31, 2013 0.02 October 31, 2012 0.02 October 31, 2011 0.01 The accompanying notes are an integral part of these financial statements. Managed Municipal Income Trust 49 Notes to financial statements 10/31/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2014 through October 31, 2015. Putnam Managed Municipal Income Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified closed-end management investment company. The goal of the fund is to seek a high level of current income exempt from federal income tax. The fund intends to achieve its objective by investing in a diversified portfolio of tax-exempt municipal securities which Putnam Management believes does not involve undue risk to income or principal. Up to 60% of the fund’s assets may consist of high-yield tax-exempt municipal securities that are below investment grade and involve special risk considerations. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. The fund also uses leverage, primarily by issuing preferred shares in an effort to enhance the returns for the common shareholders. The fund’s use of leverage involves risk and may increase the volatility of the fund’s net asset value. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. 50 Managed Municipal Income Trust Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Tender option bond transactions The fund may participate in transactions whereby a fixed-rate bond is transferred to a tender option bond trust (TOB trust) sponsored by a broker. The TOB trust funds the purchase of the fixed rate bonds by issuing floating-rate bonds to third parties and allowing the fund to retain the residual interest in the TOB trust’s assets and cash flows, which are in the form of inverse floating rate bonds. The inverse floating rate bonds held by the fund give the fund the right to (1) cause the holders of the floating rate bonds to tender their notes at par, and (2) to have the fixed-rate bond held by the TOB trust transferred to the fund, causing the TOB trust to collapse. The fund accounts for the transfer of the fixed-rate bond to the TOB trust as a secured borrowing by including the fixed-rate bond in the fund’s portfolio and including the floating rate bond as a liability in the Statement of assets and liabilities. At the close of the reporting period, the fund’s investments with a value of $31,232,117 were held by the TOB trust and served as collateral for $13,548,037 in floating-rate bonds outstanding. For the reporting period ended, the fund incurred interest expense of $5,898 for these investments based on an average interest rate of 0.04%. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At October 31, 2015, the fund had a capital loss carryover of $38,052,205 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $1,328,664 $4,987,661 $6,316,325 * 11,265,981 N/A 11,265,981 October 31, 2016 12,490,924 N/A 12,490,924 October 31, 2017 3,146,619 N/A 3,146,619 October 31, 2018 4,832,356 N/A 4,832,356 October 31, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to common and preferred shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. Dividends on remarketed preferred shares become payable when, as and if declared by the Trustees. Each dividend period for the remarketed preferred shares Series A is generally a 28 day period. The applicable dividend rate for the remarketed preferred shares Series A on October 31, 2015 was 0.187%. Each dividend period for the remarketed preferred shares Series C is generally a 7 day period. The applicable dividend rate for the remarketed preferred shares Series C on October 31, 2015 was 0.187%. During the reporting period, the fund has experienced unsuccessful remarketings of its remarketed preferred shares. As a result, dividends to the remarketed preferred shares have been paid at the “maximum dividend rate”, pursuant to the fund’s by-laws, which based on the current credit quality of the remarketed preferred shares, equals 110% of the 60 day “AA” composite commercial paper rate. Managed Municipal Income Trust 51 The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from the expiration of a capital loss carryover, from dividends payable, from defaulted bond interest, from market discount, and from straddle loss deferrals. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $781,364 to decrease distributions in excess of net investment income, $954,439 to decrease paid-in capital and $173,075 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $48,231,332 Unrealized depreciation (7,553,378) Net unrealized appreciation 40,677,954 Undistributed tax-exempt income 554,175 Undistributed ordinary income 1,032,139 Capital loss carryforward (38,052,205) Cost for federal income tax purposes $510,635,488 Determination of net asset value Net asset value of the common shares is determined by dividing the value of all assets of the fund, less all liabilities and the liquidation preference (redemption value of preferred shares, plus accumulated and unpaid dividends) of any outstanding remarketed preferred shares, by the total number of common shares outstanding as of period end. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund, including assets attributable to preferred shares. Such fee is based on the following annual rates based on the average weekly net assets attributable to common and preferred shares. The lesser of (i) 0.550% of average net assets attributable to common and preferred shares outstanding, or(ii) the following rates: 0.650% of the first $500 million of average 0.425% of the next $5 billion of average weekly weekly net assets, net assets, 0.550% of the next $500 million of average 0.405% of the next $5 billion of average weekly weekly net assets, net assets, 0.500% of the next $500 million of average 0.390% of the next $5 billion of average weekly weekly net assets, net assets, and 0.450% of the next $5 billion of average weekly 0.380% of any excess thereafter. net assets, If dividends payable on remarketed preferred shares during any dividend payment period plus any expenses attributable to remarketed preferred shares for that period exceed the fund’s gross income attributable to the proceeds of the remarketed preferred shares during that period, then the fee payable to Putnam Management for that period will be reduced by the amount of the excess (but not more than the effective management fees rate under the contract multiplied by the liquidation preference of the remarketed preferred shares outstanding during the period). Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. 52Managed Municipal Income Trust Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average daily net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $275, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $75,214,471 $87,066,062 U.S. government securities (Long-term) — — Total Note 4: Preferred shares The Series A (245) and C (1,980) Remarketed Preferred shares are redeemable at the option of the fund on any dividend payment date at a redemption price of $100,000 per Series A Remarketed Preferred share and $50,000 per Series C Remarketed Preferred share, plus an amount equal to any dividends accumulated on a daily basis but unpaid through the redemption date (whether or not such dividends have been declared) and, in certain circumstances, a call premium. It is anticipated that dividends paid to holders of remarketed preferred shares will be considered tax-exempt dividends under the Internal Revenue Code of 1986. To the extent that the fund earns taxable income and capital gains by the conclusion of a fiscal year, it may be required to apportion to the holders of the remarketed preferred shares throughout that year additional dividends as necessary to result in an after-tax equivalent to the applicable dividend rate for the period. Total additional dividends for the reporting period were $445. Under the Investment Company Act of 1940, the fund is required to maintain asset coverage of at least 200% with respect to the remarketed preferred shares. Additionally, the fund’s bylaws impose more stringent asset coverage requirements and restrictions relating to the rating of the remarketed preferred shares by the shares’ rating agencies. Should these requirements not be met, or should dividends accrued on the remarketed preferred shares not be paid, the fund may be restricted in its ability to declare dividends to common shareholders or may be required to redeem certain of the remarketed preferred shares. At period end, no such restrictions have been placed on the fund. Managed Municipal Income Trust 53 Note 5: Shares repurchased In September 2015, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2016 (based on shares outstanding as of October 7, 2015). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2015 (based on shares outstanding as of October 7, 2014). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund repurchased 2,222,069 common shares for an aggregate purchase price of $15,936,482, which reflects a weighted-average discount from net asset value per share of 10.03%. The weighted-average discount reflects the payment of commissions by the fund to execute repurchase trades. At the close of the reporting period, Putnam Investments, LLC owned approximately 1,052 shares of the fund (0.002% of the fund’s shares outstanding), valued at $8,384 based on net asset value. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. 54Managed Municipal Income Trust Federal tax information (Unaudited) The fund has designated 99.12% of dividends paid from net investment income during the reporting period as tax exempt for Federal income tax purposes. The Form 1099 that will be mailed to you in January 2016 will show the tax status of all distributions paid to your account in calendar 2015. Managed Municipal Income Trust 55 Shareholder meeting results (Unaudited) April 23, 2015 meeting At the meeting, a proposal to fix the number of Trustees at 14 was approved as follows: Votes for Votes against Abstentions 46,612,031 1,683,664 1,082,249 At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Liaquat Ahamed 47,411,971 1,965,979 Ravi Akhoury 47,270,778 2,107,172 Barbara M. Baumann 47,436,595 1,941,355 Jameson A. Baxter 47,562,233 1,815,717 Charles B. Curtis* 47,599,183 1,778,767 Robert J. Darretta 47,499,240 1,878,710 Katinka Domotorffy 47,460,401 1,917,549 Paul L. Joskow 47,543,519 1,834,431 Kenneth R. Leibler 47,577,654 1,800,296 George Putnam, III 47,495,137 1,882,813 Robert L. Reynolds 47,495,884 1,882,066 W. Thomas Stephens 47,422,226 1,955,724 A quorum was not present with respect to the matter of electing two Trustees to be voted on by the preferred shareholders voting as a separate class. As a result, in accordance with the fund’s Declaration of Trust and Bylaws, independent fund Trustees John A. Hill and Robert E. Patterson remain in office and continue to serve as Trustees until their successors are duly elected or appointed as Trustees. The conversion of your Fund From Closed-End To Open-End status was not approved as follows: Votes for Votes against Abstentions 3,397,452 19,581,169 955,213 All tabulations are rounded to the nearest whole number. *Charles Curtis retired from the Board of Trustees of the Putnam Funds effective June 30, 2015. 56 Managed Municipal Income Trust About the Trustees Independent Trustees Managed Municipal Income Trust 57 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 58 Managed Municipal Income Trust Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting 2010); Senior Financial Analyst, Old Mutual Asset and Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Managed Municipal Income Trust 59 Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Robert J. Darretta Vice President, Treasurer, Investment Sub-Manager Katinka Domotorffy and Clerk Putnam Investments Limited John A. Hill 57–59 St James’s Street Paul L. Joskow Janet C. Smith London, England SW1A 1LD Kenneth R. Leibler Vice President, Robert E. Patterson Principal Accounting Officer, Marketing Services George Putnam, III and Assistant Treasurer Putnam Retail Management Robert L. Reynolds One Post Office Square W. Thomas Stephens Susan G. Malloy Boston, MA 02109 Vice President and Officers Assistant Treasurer Custodian Robert L. Reynolds State Street Bank President James P. Pappas and Trust Company Vice President Jonathan S. Horwitz Legal Counsel Executive Vice President, Mark C. Trenchard Ropes & Gray LLP Principal Executive Officer, and Vice President and Compliance Liaison BSA Compliance Officer Independent Registered Public Accounting Firm Steven D. Krichmar Nancy E. Florek KPMG LLP Vice President and Vice President, Director of Principal Financial Officer Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the fund’s NAV. Item 2. Code of Ethics: (a) The Fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees October 31, 2015	$73,964	$28,676	$6,750	$ — October 31, 2014	$71,395	$28,375	$6,590	$ — For the fiscal years ended October 31, 2015 and October 31, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $6,750 and $6,590 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
